 

Exhibit 10.38

 

[t1702407_ex10-38img01.jpg] 

Gerald K. Carlson, Chief Operating Officer Direct Telephone: 5.01-329-7330
Direct Fax: 201-329-7060 E-mail: Gerald.Carlson@)pahc.com June 16, 2016 Dean J.
Warras * * Dear Dean: I am pleased to present you the details regarding your
Promotion into the position of President Animal Health and Nutrition, US
reporting to Larry Milter, Chief Operating Officer, effective July 1, 2016.
Compensation: Commencing August 1, 2015, your base salary will be increased to
$420,000 per annum and will be subject to annual review according to company
policy. You will continue to participate in the Phibro Animal Health Corporation
Management Incentive Plan with a target bonus of 50% of your base salary.
Benefits: You will continue to participate in all benefit plans as detailed in
plan documents. Relocation: You will be expected to relocate to the Teaneck, NJ
area at an agreed upon date. You will receive assistance to cover reasonable
relocation expenses up to a total of $40,000 according to company policy. These
expenses include but are not limited to: • The reasonable costs of moving your
household to the Teaneck, NJ area • Temporary living • Reasonable closing costs.
In addition, on or about on Friday, June 17, 2016, the Company will provide you
with a $250,000 relocation bonus with which you can offset costs related to the
purchase of a new home (the "Relocation Bonus"). The Relocation Bonus will be
subject to clawback by the Company in the event that you resign or are
terminated for cause by the Company, in each case, during the 60-month period
following the payment thereof; provided, that such clawback obligation shall
decrease ratably (on a monthly basis) such that the amount of the Relocation
Bonus subject to such clawback at any given time shall be determined by
multiplying the Relocation Bonus by a fraction, (x) the numerator of which is 60
minus the number of full months that have elapsed since June 17, 2016 and (y)
the denominator of which is 60. The Company also plans to offer you a Retention
Bonus, the terms of which will be presented to you following your relocation to
the Teaneck office. HEALTHY ANIMALS. HEALTHY FOOD. HEALTHY WORLD® GlenPointe
Centre East, 3rd Floor / 300 Frank W. Burr Blvd., Ste. 21 /Teaneck, NJ
07666-6712 Direct: 1 -201 -329-7300 / Fax: 1 -201-329-7399

 



 

 

 

[t1702407_ex10-38img02.jpg] 

Consideration and Employment Status Your employment status with the Company will
continue to be that of an at-will employee. Nothing in this agreement regarding
your employment at-will shall be deemed to create a contract of employment.
Dean, I want to express my congratulations at your Promotion. If you agree to
the terms set forth herein, please sign and return a copy of the signature page
that follows as soon as possible. We look forward to your continued success in
your new role. This letter replaces and supersedes the prior letter that was
provided to you concerning your Promotion. Sincerely, Gerald K. Carlson The
above terms and conditions accurately reflect our understanding regarding the
terms and conditions of my Promotion, and I hereby confirm my agreement to the
same. Dated: June 16, 2016 Dean J. Warras Copy: Jack C. Bendheim Larry Miller
Daniel Welch HEALTHY ANIMALS. HEALTHY FOOD. HEALTHY WORLD*

 



 

 